             Case 2:20-cv-01973-RJC Document 7 Filed 12/22/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DARTH NEWMAN,                                    )
                                                  )    Civil Action No. 2:20-cv-01973-RJC
                          Plaintiff,              )
                                                  )    Honorable Robert J. Colville
          v.                                      )
                                                  )
 POLLOCK COHEN, LLP,                              )
 STEVE COHEN,                                     )
 CHRISTOPHER K. LEUNG, and                        )
 ADAM POLLOCK,                                    )
                                                  )
                          Defendants.             )

                        STIPULATION OF EXTENSION OF TIME
               FOR DEFENDANTS TO RESPOND TO PLANITIFF’S COMPLAINT

         The parties, by and through undersigned counsel, hereby stipulate and agree that pursuant

to LCvR 7(E), Defendants are accorded an extension of time within which to respond to the

Complaint, until on or before February 1, 2021.


Dated: December 22, 2020                Respectfully submitted,


 MCELROY LAW FIRM LLC                                       JACKSON LEWIS P.C.


 BY: /s/ Rachel L. McElroy                                  BY: /s/ Marla N. Presley
 Rachel L. McElroy, Esq.                                    Marla N. Presley, Esq.
 PA ID No. 321624                                           PA ID No. 91020
 rachel@mcelroylawfirm.com                                  marla.presley@jacksonlewis.com
 McElroy Law Firm LLC                                       Joanna M. Rodriguez, Esq.
 461 Cochran Rd. #107                                       PA ID No. 318853
 Pittsburgh, PA 15228                                       joanna.rodriguez@jacksonlewis.com
 (412) 620-8735                                             1001 Liberty Avenue, Suite 1000
                                                            Pittsburgh, PA 15222
 Counsel for Plaintiff                                      (412) 232-0404

                                                            Counsel for Defendants
4852-5513-9539, v. 1
